Citation Nr: 1711246	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  07-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for lumbar and cervical spine disorders, to include as secondary to service-connected residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976, and he had additional service in the Illinois Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ) in May 2009.  A written transcript of that hearing is of record.

In August 2009, September 2011 and May 2013, the Board remanded the appeal for further development.  The September 2011 decision found that there was new and material evidence to reopen the claims for service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders.  In September 2014, the Board denied the claims.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) which, in September 2014, granted a Joint Motion for Remand (JMR), vacating the Board's September 2014 decision and remanding the claims for readjudication consistent with the JMR.  Thereafter, the Board again remanded the case in December 2015 for additional development. 

Subsequently, a March 2016 rating decision granted service connection for a right shoulder disorder, classified as impingement syndrome, labral tear, glenohumeral joint and acromioclavicular joint osteoarthritis, which was assigned an initial 10 percent disability rating, all effective November 8, 2004.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  A chronic cervical spine disorder did not pre-exist military service; disability of the cervical spine, including arthritis, first manifested years after service; and current cervical spine disability is unrelated to service, and it is not proximately due to or aggravated by service-connected residuals of a right shoulder injury.  

2.  A gunshot wound of the lumbar spine clearly and unmistakably pre-existed service and it clearly and unmistakably underwent no increase in severity during service.  

3.  A chronic lumbar spine disorder, including arthritis, first manifested years after service and is unrelated to service, and is not proximately due to or aggravated by service-connected residuals of a right shoulder injury.


CONCLUSION OF LAW

The criteria for service connection for lumbar and cervical spine disorders, to include as secondary to the right shoulder injury, are not met.  38 U.S.C.A. §§ 101(2), (24); 1110, 1112, 1131, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(d), 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  VA's duty to notify was satisfied by letters of December 2004, March 2006, and August and November 2009, followed by readjudication in supplemental statements of the case (SSOCs) in January 2011, June 2012, and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran testified before the undersigned VLJ in support of his claims.  38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties which are (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 22 Vet. App. 488 (2010).  

At the hearing the VLJ specific questions were directed at identifying the elements of the claim that were lacking to substantiate the claims, although that hearing focused on the claimed right shoulder disorder.  Also, the VLJ sought to identify any pertinent evidence not currently of record that might have been overlooked or was outstanding that might substantiate the claims.  Thus, the Veteran is not shown to have been prejudiced.  Moreover, it is not contended that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  Rather, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Accordingly, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  

Also, the Veteran's available service treatment records (STRs) Social Security Administration (SSA) records, and available private and VA treatment records have been obtained.  Pursuant to the Board's remands the RO made numerous attempts to obtain 1974 inpatient records for the Veteran, while assigned to the 32nd Signal Battalion, Germany, and then at Irwin Army Hospital, Fort Riley, Kansas, from the National Personnel Records Center (NPRC), as well as from the Veteran personally.  In response, in March 2010 the NPRC indicated that the requested records were unavailable.  However, in July 2013 the NPRC forwarded all available requested records for the Veteran to the RO.  Also, an October 17, 2011, Report of Contact reflects that the Veteran had submitted all the records he intended to submit.  

The Veteran has been provided with appropriate VA examinations in connection with the claim for service connection.  Most recently, and following the JMR underlying the Court's September 2015 Order vacating the 2014 Board decision, the Veteran was afforded VA examinations in March 2016.  Moreover, following that examination there was additional development consisting of obtaining clarifying medical nexus opinions.  In fact, because of some confusion or an apparent conflict between the opinions initially rendered by the March 2016 VA examiner at that time, and that same examiner's opinions rendered in June 2016, the case was referred for additional clarifying opinions which were rendered by another VA physician on June 27, 2016.  

The Board finds that the most recent VA opinions, rendered on June 27, 2016, are satisfactory for the purpose of adjudicating the claims because each opinion was based on a review of the record and the recent opinions set forth the rationale in sufficient detail so as to assist in the adjudication of the claims.  Specifically, the opinion rendered on June 27, 2016, cited to numerous service clinical records, as well as numerous postservice clinical records.  

An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions.  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

In this regard, although the prior Board remands instructed that opinions were to be rendered which addressed certain evidentiary items, it is the task of VA examiners, not adjudicators, to determine which items of evidence are relevant and which are probative in rendering a medical opinion.  The reasons as to such relevancy and probative value should be explained in sufficient detail as to allow VA adjudicators to understand both the opinions reached and the underlying rationale(s).  Moreover, the 2013 Board remand indicated that an examination "should specifically acknowledge and comment on the evidence of record' but continued stating "such as."  That remand then listed private and VA records as well as reports of VA examinations and lay statements.  However, it must be noted that using the phrase "such as" did not mandate that each listed evidentiary items be addressed; rather, the evidentiary items were examples of the evidence to be addressed.  

As to this, it is abundantly clear, upon reviewing the report of the June 27, 2016, opinion that the entire record was diligently reviewed and, significantly, that the relevant and probative evidence was recited, with explanations for understanding why some evidentiary items were relevant or probative, or both.  In fact, it stands in stark contrast to the opinions rendered in March and June 2016, by the examiner that conducted the March 24, 2016 VA examinations.  It was for this reason, i.e., that the opinions of the March 24, 2016 VA examiner were either conflicting or, at a minimum, lacked clarity, that the additional opinions were sought, and obtained on June 27, 2016.  Moreover, fairly interpreted, the opinions rendered on June 27, 2016, meet all the requests set forth in the prior Board remands and, thus, comply with those remands (and the JMR).  A medical opinion is not entitled to any weight "if it contains only data and conclusions."  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  However, in this case, the opinions obtained on June 27, 2016, contains much more than mere data and conclusions; rather, that opining physician clearly went to great lengths in not only reviewing all of the evidence of record but in recording that which was relevant and probative, and explained the bases for the opinions reached.  This June 27, 2016, opinion, unlike the opinions in 2011 and 2013, set forth the relevant and probative evidence.  Also, that opining physician noted that the opinions were in accordance with medical literature.  While the opining physician did not specifically cite to such medical literature, the Board has no reason to question the competency of that opining physician and, moreover, neither the Veteran nor his representative had challenged the credentials or competency of the physician that rendered the opinions of June 27, 2016.  Even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

The Board also notes that a medical examiner is not required to discuss all medical evidence favorable to the appellant.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  There is no reasons or bases requirement imposed on a medical examiner other than to describe the disability in sufficient detail so that an evaluation of the claimed disability will be a fully informed one.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

The September 1973 examination for entrance into active service was negative for any spinal disability.  In an adjunct medical history questionnaire he reported not having or having had recurrent back pain.  However, it was noted that the Veteran had been treated prior to active service for a gunshot wound (GSW) of the back.  

In August 1975 the Veteran complained of right-sided lower thoracic pain and pain about the posterior aspect of the right scapula.  It had been present for about two months and he felt that it possibly began after attempting to strengthen muscles in his back.  There was no evidence of paravertebral muscle spasm and no areas of pin point tenderness in the thoracolumbar area.  X-rays revealed a small caliber bullet overlying the left iliac crest.  The relevant diagnosis was paravertebral and parascaupla myalgia.  

A September 1975 physical therapy note indicated that the Veteran was followed by physical therapy and orthopedic clinics for low back pain.  

In October 1975 it was noted that the Veteran's right shoulder had improved, and he complained of pain in the buttocks and thought that the bullet was painful but it was noted that the pain was not at the site of the bullet.  

The October 1976 examination for service discharge shows that the Veteran's spine was normal, although he had a scar on his back, and he reported having had right shoulder pain since a 1974.  

On examination for enlistment into the reserves in June 1980 the Veteran's spine was normal.  In an adjunct medical history questionnaire he denied having or having had recurrent back pain, even though he reported having had a GSW to the lumbosacral area in 1971.  

On general examinations in February 1985 and February 1990, and December 1993, while in the reserves, the Veteran's spine was normal.  In an adjunct medical history questionnaire in February 1990 he reported not having or having had recurrent back pain, even though he reported having had surgery for a GSW of the back at age 18.  In fact, it was reported "No problems since GSW at age 18" and the December 1993 medical history questionnaire noted no sequelae from the GSW.  

The Veteran's original claim for service connection for a back disability was received in May 1990.  

However, on general examinations in June 1990, while in the reserves, the Veteran's spine was normal and, also, in an adjunct medical history questionnaire he reported not having or having had recurrent back pain, even though he again reported having had a GSW in 1971.  

Records of the Humana Health Care show that the Veteran was treated for injuries from a July 1991 fall off the stairs of a bus, and he had some lumbar pain due to the fall.  There was probable muscle spasm related to the fall.  In March 1993 he reported having had left shoulder and low back pain for two years, following his accident, as to which litigation was pending.  That same month he related having decreased back pain.  The assessment was questionable arthritis from his injury.  

In VA Form 21-526, Application for Compensation in October 1992 the Veteran reported that he had injury back at that same time that he had injured his right shoulder during active service in August 1974.  He had had a gunshot wound to his back in 1972.  

In a January 1993 Report of Accidental Injury the Veteran reported having been shot in July 1972 in the back and physicians had left the bullet in his back after one unsuccessful surgical attempt to remove it.  

On VA examination in January 1993 the Veteran reported that his preservice GSW at age 18 in the right low back resulted in a retained bullet in that area.  This bothered him with movement, bending, lifting, and in cold weather.  On examination there was no limitation of motion of the cervical and lumbar spinal segments but on lumbar motion there was a sensation of "pulling muscles."  There was a healed scar in the lower lumbar area, along the side of the spine.  The pertinent diagnosis was residuals of a GSW of the lower lumbar area with supposed retained foreign body, with no limitation of motion of the lumbar spine but subjective symptoms of pain on bending and movement.  X-rays revealed small bullet fragments of the L3 spinous process and a large bullet fragment in left lower quadrant projections; and S1 spina bifida.  

On general examination in the reserves in January 1996 the Veteran's spine was normal.  In an adjunct medical history questionnaire he reported having or having had recurrent back pain.  It was noted that he was on a profile for bilateral traumatic arthritis of the knees.  

A January 1998 clinical record of Humana Health Care shows that the Veteran complained of muscle spasms in his back.  He reported having had right-sided low back pain since an on-the-job accident in April 1997, with more pain in the past 2 weeks.  The assessment was back strain/spasms.  An X-ray revealed a bullet fragment in the iliac crest, and a small fragment in the mid-portion of the spinous process of L2.  In February 1998 it was reported that he had had mild chronic low back pain in the past with increased intensity since his accident in April 1997.  An imaging study in February 1998 revealed a mild degree of disc bulging at L3-4, L4-5, and L5-S1 with no significant compression.  In August 1998 he again reported having had low back pain since his accident in April 1997.  The assessment was chronic low back pain.  

In VA Form 21-4138, Statement in Support of Claim in May 1998 the Veteran reported that his back condition was due to having been shot and an injury at work from a fall.  

On VA examination in August 1998 it was reported that X-rays had revealed cervical spine arthritis and that a lumbar CAT scan confirmed 3 swollen lumbar discs from a twisting injury at work.  After a physical examination the pertinent diagnoses were pain, spinal and peripheral joint areas, due to osteoarthritis; and low back pain secondary to arthritis and disc disease, with residuals of GSW, right lumbar area, causing low back pain; and "creaking" pain of the cervical area due to arthritis.  X-rays revealed probable early and mild degenerative disc at C4-5, and mild vertebral compression and bilateral narrowing of neuroforamina from C4 - C6, and L1 and T12 anterior vertebral wedging from which an old injury was to be ruled out.  

In June 2000 the Veteran was given a Permanent Physical Profile limiting his duties due to an unrelated disorder.  
A March 2002 letter reflects that the Veteran was to be discharged from the Illinois Army National Guard to the Individual Ready Reserves (IRR) or the retire reserves, whichever he chose, effective May 28, 2002.  

In VA Form 21-4138, Statement in Support of Claim in June 2002 the Veteran reported that he had low back pain "with three swollen discs injured while working."  

In VA Form 21-526, Application for Compensation, in June 2002 the Veteran reported that his low back pain with 3 swollen discs "happened during a work injury in May of 1997."  

On VA examination in September 2002 the Veteran reported that he was shot in the back in 1971 prior to service.  His current back pain was different from the back pain he experienced following his GSW.  Now his pain radiated down from his right scapula and, at times, could radiate all the way to his right leg.  It was aggravated by twisting, turning, and heavy lifting but alleviated only by resting and hot baths.  

A private cervical MRI in December 2002 revealed degenerative changes from C3-4 thru C6-7.  

A December 24, 2002, VA outpatient treatment (VAOPT) reflects that the Veteran reportedly had right-sided neck pain since an injury in 1974, for which he was hospitalized and reported told that there was nothing wrong.  A recent MRI had revealed degenerative joint disease and disc space narrowing.  A January 8, 2003, VAOPT record indicates that he had right cervical pain with radiculopathy and he reported that his first episode of cervical pain had been when he was hurt during service.  

On VA examination in April 2003 the pertinent diagnoses were mild cervical spondylosis without radiculopathy, and the examiner stated that neck pain was thought to be related to the cervical spine.  There was also a diagnosis of a normal lumbar spine.  The examiner opined that it was less likely as not that these disorders occurred during the Veteran's military service, as previously thought by multiple evaluators, and there was no relationship between the Veteran's military service and his multiple complaints.  

On VA examination in September 2005 the Veteran's claim file was available for review.  The examiner diagnosed degenerative disc disease (DDD) of the cervical spine with neural foramina causing bilateral upper extremity radiculopathy; and right shoulder impingement with acromioclavicular (AC) joint arthritis and tendinosis of the right rotator cuff musculature.  The examiner believed that the Veteran's right shoulder disorder was not in any way related to his pathology of the cervical spine.  The examiner noted that the Veteran had multiple levels of cervical DDD which were causing some bilateral upper extremity radiculopathy.  It was opined that it was less likely than not that these disorders were related to his military injury. 

At the May 2009 travel Board hearing the Veteran rendered testimony relative to his right shoulder disability, testifying that his only injury to the right shoulder was during active service, for which he was treated in Germany and then at Ft. Riley.  Pages 5, 6 and 14.  He had been taking two different types of arthritic rheumatoid medications.  Page 7.  

In January 2010 the Veteran's wife reported that she had given him massages and alcohol rubs almost daily since his November 1976 service discharge until the present time.  His medical condition occurred during an overseas deployment for which he was hospitalized for about 4 months.  The Veteran's brother-in-law stated that they served together overseas and he had been told that the Veteran injured his shoulder during heavy lifting.  

On VA examination in October 2011 the Veteran's claim file was reviewed.  As to the lumbar spine, a history of a GSW to the back prior to service was noted and he related having had persistent low back stiffness after that GSW.  As to the right shoulder, the Veteran related an inservice injury for which he was medically evacuated to the United States for treatment and after four months of physical therapy, he was released to regular duty.  It was also noted that he had an occupational history that included construction work postservice discharge and some carpentry and other labor work.  He had also worked as a car mechanic and had driven a bus.  He reported having right shoulder pain that radiated to the cervical spine.  He had no history of injury to the cervical spine, but complained of radiation of pain and numbness into the upper extremities.  He complained of right shoulder pain with radiation to the lumbar spine.  

Following examination, the examiner diagnosed cervical spine disc degeneration and normal lumbar spine with bullet fragment to the left ilium, by X-rays.  The examiner opined that it was not at least as likely as not that the Veteran's lumbar spine and cervical spine complaints were caused by the right shoulder complaints.  The examiner added that shoulder conditions do not cause cervical and lumbar spine disorders.  The cervical spine disability was caused by the disc degeneration which was also not caused by the shoulder disorder.  Additionally, it was noted that the bullet fragment to the left ilium, which predated service, certainly was not caused by the shoulder disorder.  

In a VA medical opinion report obtained in June 2013 an examiner reported that the evidence of record had been carefully reviewed, including STRs, VA and private treatment records, to include June 1977, January 1993, September 2002, April 2003, September 2005, October 2011 VA examination reports, the September 2002 MRI report and lay statements.  The examiner noted the Veteran's occupational history, which included work as a carpenter for many years after leaving service.  

The examiner found that the cervical spine and lumbar spine disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As to this, it was observed that there was no documentation of a continuum of care from service to the present.  The examiner attributed to the Veteran's cervical and lumbar spine disorders to occupational hazards from work as a carpenter for many years after leaving service, rather than to military service. 

A December 3, 2013 VA Progress Note reflects that a May 2013 electromyogram found no electrophysiological evidence of right cervical radiculopathy, which suggested that the right shoulder pain and symptomatology were not cervical in origin.  

An April 2014 VA whole body scan revealed, in part, degenerative arthritis of the lower lumbar spine.  

An October 29, 2014, VA Progress Note reflects that the Veteran had chronic cervical pain which was exacerbated after motor vehicle accident (MVA) in February 2014.  

Following the Board's 2015 remand the Veteran was afforded VA examinations in March 2016 and addendum opinions were obtained in June 2016. 

On VA examination on March 24, 2016 of the Veteran's right shoulder the Veteran's electronic folder and medical records were reviewed.  The diagnoses were right shoulder impingement syndrome, labral tear, AC and glenohumeral (GH) joint osteoarthritis.  The date of the diagnosis was listed as 1974.  It was noted that during service the Veteran had been loading equipment on to planes for 4 days and injured his right shoulder.  He was hospitalized from September to December 1974 during which time he was treated with pain medications and physical therapy.  He reported that his shoulder was frozen but improved with physical therapy.  However, right shoulder pain had continued to the present time.  On discharge from the hospital he was reassigned to 101st Airborne as mechanic.  His personnel records mentioned his hospitalization.  No medical records of his hospitalization for his shoulder were available.  The examiner stated that the Veteran's history was accepted as given.  He now had burning pain in the right shoulder which was worse on activity, and that shoulder stiffened up at times.  

On physical examination right shoulder motion was normal but he had right shoulder pain on flexion and abduction.  There was no muscle atrophy.  Right shoulder arthritis was documented by imaging studies in that a 2002 MRI verified impingement, tendinosis of the supraspinatus tendon, degenerative joint disease (DJD) of the GH joint, and a tear of the glenoid labrum.  

On VA examination on March 24, 2016 of the Veteran's cervical spine the Veteran's electronic folder and medical records were reviewed.  The diagnosis was cervical spine DDD.  It was reported that the Veteran's neck pain started in 2002, but there was no history of an injury.  The pain was worse when performing physical work.  He had daily neck pain.  He had had pain, weakness, and tingling and numbness of right upper extremity for a long time.  There had been improvement with medication and his symptoms were now better.  On physical examination cervical spine motion was normal but he had pain on extension, and lateral bending and rotation to the right.  There was tenderness of the posterior aspect of the neck.  It was reported that he had intervertebral disc syndrome (IVDS) of the cervical spine.  

On VA examination on March 24, 2016 of the Veteran's lumbar spine the Veteran's electronic folder and medical records were reviewed.  The diagnosis was a lumbosacral strain.  It was reported that the Veteran had had a preservice GSW of the low back in 1971.  That pain resolved.  However, he had had low back pain since 2002 which was mild and not troublesome.  On physical examination lumbar motion was normal and painless.  There was pain with weight-bearing.  He did not have IVDS of the thoracolumbar spine.  It was reported that imaging studies had not documented arthritis.  

The VA examiner that conducted the March 24, 2016 VA examinations rendered opinions in March 2016. 

As to the cervical spine it was reported that it is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  As to the rationale, it was stated that the right shoulder disability did not cause disc disease in cervical spine because there was no strain on the neck from shoulder disability.  Arm activity was limited and the spine was not under any pressure.  

It was also stated that the cervical spine disability "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The rationale was that the cervical spine condition was getting better over time.  The right arm activity was minimal and not likely to cause any cervical issues.  

As to the lumbar spine it was reported that this disability was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected right shoulder condition.  The rationale was that there was "no relationship between [the right] shoulder condition and [the] lumbar spine."  The Veteran was not lifting or carrying heavy objects to cause low back pain. 

It was also stated that the lumbar spine disability "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The rationale was that the lumbar spine condition was mild and was getting better.  The right shoulder condition caused no additional pain or discomfort of the lumbar spine. 

Following the VA examinations on March 24, 2016 that examiner rendered additional medical opinions on June 7, 2016.  

Addressing whether cervical or lumbar spine disabilities pre-existed military service it was stated that "I have reviewed the conflicting medical evidence and am providing the following opinion: There was no claim that cervical spine condition existed prior to service.  [N]eck PAIN STARTED IN [sic] 2002.  Veteran had gunshot wound in 1971 in low back but low back pain resolved.  All X-rays of [the lumbosacral spine] show bullet in L3 spinous process.  However low back pain started in 2002."  

As to the cervical spine it was stated that the claimed cervical spine condition "which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness."  However, the opinion continued stating that, as the rationale, the "[c]ervical spine progressed from [n]ormal in 1993 to disc disease C4-C6 in [September 12, 2002] to severe disc disease C3-C7 in [February 7, 2014].  At the same time [r]ight shoulder progressed from normal in 1993 to DJD of ACJ, GHJ with tendinosis to impingement showing how rt [right] shoulder condition aggravated neck condition."  

As to the claimed lumbar spine condition it was stated that it was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected" right shoulder disorder.  The rationale was that "[l]umbar spine X-ray remained normal from 1993 to 2005 with low back pain that remained mild throughout the period under review."  

With respect to incurrence of cervical or lumbar spine disabilities during service it was stated that the claimed disorders were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale was that "[t]here [was] no SMT [service medical treatment] to verify any occurrence in service.  Cervical and LS [lumbosacral] pain started in 2002 according to [V]eteran's history which is credible.  All data were taken into consideration in making this decision."  

Because of the apparent conflict of the opinions rendered in March and June 2016 by the examiner that conducted the March 24, 2016 VA examinations, the case was referred to another VA physician who rendered opinions on June 27, 2016.  Attached to this report are copies of numerous clinical records which the opining physician had reviewed.  The physician stated that 

It is my medical opinion that the Veteran's claimed cervical and/or lumbar spine disorders were less likely than not (less than 50 percent probability) [] related to the Veteran's period of active service from November 1973 to November 1976, or developed within one year of discharge from service in November 1976, or the result of injury suffered during a period of ACDUTRA or INACDUTRA during his National Guard service. 

It is my medical opinion that the Veteran's claimed cervical and/or lumbar spine disorders were less likely than not (less than 50 percent probability) [] caused [by] the Veteran's SC right shoulder disability. 

It is my medical opinion that the Veteran's claimed cervical and/or lumbar spine disorders were less likely than not (less than 50 percent probability) [] permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by the Veteran's SC right shoulder disability.

The rationale was that: 

The Veteran entered military service without a history of physical evaluation finding of a neck disorder, and no history of recurrent back pain, but with a history of having been shot in the back, however no physical evaluation abnormalities, including spine, other musculoskeletal, as documented on his enlistment physical exam dated 9/20/1973 with no defects noted. 

During the Veteran's active military service he was evaluated on multiple occasions for a right shoulder disorder, as documented in progress note dated 6/18/1975 for pulled muscle in right shoulder, and subsequently in an undated progress note (late July 1975) for pain in right shoulder.  Impression bruise.  Follow-up 8/1/1975 noting seen 7/25/1975 at dispensary, still with right shoulder pain.  Follow-up 8/19/1975 for pain right shoulder.  Still palpable tenderness right shoulder.  Follow-up 8/21/1975 for right shoulder pain.  Orthopedic evaluation dated 8/29/1975 noting right-sided lower thoracic pain, and pain about the posterior aspect of the scapula (shoulder blade), with pain especially noticeable with running or prolonged standing.  Does not know exactly when the pain occurred, although present for two months, perhaps after attempting to strengthen muscles of his back.  Also notices some crepitation of right shoulder on motion.  Exam is remarkable with no atrophy, no crepitation in the right shoulder on motion of his shoulder or of his scapulocostal joint.  No spasm noted.  No pinpoint tenderness.  Full gliding motion of the glenohumeral and the scapulocostal joints.  Assessment paravertebral and parascapular myalgia.  Orthopedic clinic follow-up dated 9/25/1975 with improved, yet continues to have pain tip of scapula right.  Orthopedic follow-up dated 10/23/1975 "shoulder is improved".  Discharge from clinic.  

[The] Veteran left active military service with no physical evaluation finding of neck or back disorder, as documented on his Separation physical dated 10/29/1976, exam only, with normal clinical evaluation, including upper extremities, spine, other musculoskeletal, except for "right shoulder hurts since injury 1974.  Summary of defects with "none".  Associated statement of medical condition dated 10/29/1976: "While stationed in Germany I had an accident which put me in the hospital for four months.  My right shoulder was forced out of place and not been very well for 23 months."  While no STR supporting such a hospitalization was found, personnel records for the Veteran include Special Orders dated 8/30/1974 with reassignment as indicated for further hospitalization and treatment from Germany to Fort Riley, KS. 

[The] Veteran entered the National Guard without a history of physical evaluation finding of a neck disorder, and no history of recurrent back pain, but with a history of having been shot in the back, however no physical evaluation abnormalities, including spine, other musculoskeletal, as documented on his National Guard Enlistment physical dated 6/18/1980.  No defects noted. 

During the Veteran's National Guard service he was evaluated for complaints related to his right and left shoulders, back and neck, as documented in his STRs, to include: 

Private medical records dated 6/26/1990 with evaluation for right shoulder osteoarthritis with muscle spasm.  Notes history hurt right shoulder 15 years ago dumping garbage can.  Undiagnosed pain since.  Flared-up 6 months ago.  Referral to rheumatology with evaluation for pain and swelling right shoulder and hands dated 6/29/1990.  Assessment mild osteoarthritis of right shoulder.  

Private Humana medical records Progress note dated 3/24/1993 for back and shoulder pain.  Low back pain with some left shoulder discomfort since July 1991 when involved in (Chicago Transit Authority) CTA accident, litigation pending.  X-rays within normal limits.  Assessment chronic low back pain and left shoulder pain. 

Private Humana medical records Progress note dated 5/2/1995 for right neck and shoulder with numbness also low back pain onset yesterday.  Injured on job yesterday moving a lot of heavy materials in unloading.  On exam tender lumbosacral, tender right shoulder.  Assessment muscle strain. 

Quadra-annual physical exam dated 1/7/1996 with "yes" to history of arthritis, rheumatism, or bursitis, recurrent back pain, "no" to painful or "trick" shoulder or elbow, includes explanation that Veteran "was shot in the back and was operated on at age 17".  Physician's summary note shot in back age 17, bullet fragment still in place, no sequelae.  Exam with normal clinical evaluation, including spine, other musculoskeletal, except for upper extremity for noted mild deformity of fingertip of left index finger, tattoos as delineate, knee stable bilaterally with evidence crepitance.  Summary of defects includes decreased visual acuity, currently on profile for bilateral traumatic arthritis of knees. Exam exhibits moderate crepitance with good stability. 

In the Veteran's Shoulder and Arm Conditions, Back and Neck C&P Examinations dated 3/24/2016 completed by [V. K. P.], M.D., the Veteran is currently diagnosed with right shoulder impingement syndrome; right labral tear, including SLAP (Superior labral anterior-posterior lesion); right glenohumeral joint osteoarthritis; right acromioclavicular joint osteoarthritis; DDD of the cervical spine; and lumbosacral strain.  The examiner noted MRI done in 2002 that showed impingement, tendinosis of supraspinatous tendon, DJD glenohumeral joint, and tear glenoid labrum, as well as the Veteran's provided history: "Pain in neck started in 2002.  No h/o injury.  Pain worse on physical work.  Pain daily.  Had pain weakness and tingling and numbness of Rt upper extremity for a long time."  Also: "Gun Shot wound in low back in 1971 before service.  Pain resolved.  Low back pain since 2002.  Pain mild and not troublesome."  

As noted, the 6/07/2016 opinion provided by the examiner, [V. K. P.], M.D., contradicts the medical opinion provided on 03/24/2016 by the same examiner, in conjunction with the Shoulder and Arm Conditions, Back and Neck C&P Examinations dated 3/24/2016. 

The scientifically based medical literature does not support an association, not causal or for permanent worsening beyond normal progression, of a shoulder disorder and a neck or low back condition. 

In summary, the Veteran entered military service without a history of physical evaluation finding of a neck disorder, and no history of recurrent back pain, but with a history of having been shot in the back, however no physical evaluation abnormalities, including spine, other musculoskeletal.  The Veteran injured his right shoulder during his active military service, and his personnel record evidence supports statement of medical condition dated 10/29/1976: "While stationed in Germany I had an accident which put me in the hospital for four months.  My right shoulder was forced out of place and not been very well for 23 months."  The Veteran left active military service with no physical evaluation finding of neck or back disorder.  Veteran entered the National Guard without a history of physical evaluation finding of a neck disorder, and no history of recurrent back pain, but with a history of having been shot in the back, however no physical evaluation abnormalities, including spine, other musculoskeletal.  During the Veteran's National Guard service he provided no history of injury during his National Guard duties, but in private medical records complained of low back pain with some left shoulder discomfort since July 1991 when involved in (Chicago Transit Authority) CTA accident, litigation pending.  Also, right neck and shoulder with numbness also low back pain onset yesterday: "Injured on job yesterday moving a lot of heavy materials in unloading."  Private medical records, for Veteran's complaints related to his neck and back, and left shoulder, as well as continuing right shoulder symptoms, included assessments of mild osteoarthritis of right shoulder; chronic low back pain and left shoulder pain; and muscle strain of his right neck, shoulder low back.  The Veteran is currently diagnosed with right shoulder impingement syndrome; right labral tear, including SLAP (Superior labral anterior-posterior lesion); right glenohumeral joint osteoarthritis; right acromioclavicular joint osteoarthritis; DDD of the cervical spine; and lumbosacral strain.  The Veteran is service connected for his right shoulder condition.  The Veteran had a pre-existing injury to his low back from a gunshot would which resolved prior to service, except for retained bullet fragment.  The scientifically based medical literature does not support an association, not causal or for permanent worsening beyond normal progression, between a shoulder disorder and a neck or low back condition.  Veteran's claimed neck and low back are the result of injuries suffered in a Chicago Transit Authority accident and a non-National Guard, work related injury, NOT [sic] his National Guard service.  


Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

If there is an increase in a pre-existing disability during active service aggravation is presumed and the burden shifts to the government to show a lack of aggravation by a specific finding established by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  See Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 1153) and 38 C.F.R. § 3.306(b)).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

However, the presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 25 (2011).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology).  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Notably, however, the advantages of these evidentiary presumptions for a chronic disease as well as for soundness at entrance into service and inservice aggravation do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service). 

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001). 

Analysis

The Veteran's STRs are incomplete inasmuch as they do not include records of his inservice hospitalization for treatment of a right shoulder injury.  As to this, the Board notes that where the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Despite the opinions rendered by a VA examiner in March and June 2016 suggesting that the Veteran clearly and unmistakably had a disability of the cervical spine prior to active service, no such disability was detected on the examination for service entrance and the record is otherwise indisputable that there was no preexisting cervical spine disability.  On the other hand, the evidence is also indisputable that prior to active service the Veteran had a GSW of the low back with retained foreign bodies.  To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no increase in severity during active service.  Here, the available STRs show only that the Veteran had some thoracic back pain during a time when he was undergoing physical therapy for rehabilitation following his now service-connected residuals of a right shoulder injury.  However, the examination for service discharge was negative for disability of either the cervical or lumbar spinal segments.  Moreover, the VA medical opinion expressed on June 27, 2016, is essentially to the effect that the Veteran's current lumbar spine disability began at a point in time many years after military service.  In fact, this is consistent with the many medical history questionnaires in conjunction with examinations for many years in the Army reserves in which the Veteran denied having or having had recurrent back pain, as well as other records dating the onset of chronic low back pain to postservice injuries.  For example, a February 1990 examination in the reserves specifically noted that there were no problems stemming from the preservice GSW, as did a December 1993 examination during service in the reserves.  For the reasons previously expressed, the Board gives greater weight to the VA opinion expressed on June 27, 2016, that there was no increase in severity from any preservice GSW of the low back, and, so, the Board accordingly must conclude that there is clear and unmistakable evidence that the residuals of the preservice low back GSW wound underwent no increase in severity during active service.  

With respect to whether cervical or lumbar disability was incurred during active service, the Board initially notes that although the Veteran now has arthritis of the cervical and lumbar spinal segments, arthritis can only be documented by radiological or other imaging studies and in this case the earliest evidence of arthritis of the cervical and lumbar spinal segments is at a time many years after his military service.  

Only in recent years has the Veteran reported that he injured his cervical spine at the time that he injured his right shoulder.  Although the contemporaneous STRs of treatment for the right shoulder are not of record, those after his inservice hospitalization indicate low back pain associate with physical therapy.  Nonetheless, the October 1976 examination for discharge from active service was negative for any spinal disability and the Veteran specifically related having had only right shoulder pain since his 1974 injury.  

Contemporaneous records for many years after active service are negative for disability of the cervical and lumbar spinal segments.  For example, the Veteran's enlistment examination in June 1980 into the reserves was negative, as were examinations in February 1985, February 1990, and December 1993, and even a medical history questionnaire at the February 1990 examination shows that the Veteran denied having or having had recurrent back pain.  This was only three month prior to the Veteran's filing his initial claim for service connection for a back disability.  

There are postservice clinical histories in which the Veteran has reported having either cervical or lumbar pain since his inservice right shoulder injury, such as his October 1992 claim.  On the other hand, most of the earliest clinical histories relate his cervical and lumbar pain to postservice injuries, such as the March 1993 Humana Health Care record when he dated his low back pain to a postservice civilian injury in 1991, which was the first of several postservice injuries.  

The Board has considered the supporting lay evidence, such as that from the Veteran's wife.  However, this was submitted in 2010, more than three decades after the Veteran's active service and does no more than indicate that the Veteran received back massages.  More to the point, the clinical histories which the Veteran has related over the years have varied significantly, sometimes relating spinal pain to military service and sometimes to postservice civilian injuries.  A review of the record indicates that the Veteran has consistently sought to downplay the significance of his postservice injuries.  However, because consistency is the hallmark of credibility, the Board assigns little probative value to the Veteran's varying clinical histories.  Moreover, the Veteran is not competent to render a medical diagnosis as to the matter of when arthritis first developed, as this can only be show by imaging studies, or as to any causal relationship between his service-connected right shoulder disability and his claimed disabilities of the cervical and lumbar spinal segments.  

Thus, the Board finds that other than the opinions rendered by the March 24, 2016 VA examiner, the medical opinions of record must be given greater probative value and virtually all of these medical opinions weigh against finding that cervical and lumbar spinal disabilities are related to the Veteran's active or reserve military service, as opposed to being due to and the result of his postservice injuries.  

With respect to whether cervical or lumbar disability is caused or aggravated by the now service-connected right shoulder disability, again excluding consideration of the opinions rendered by the March 24, 2016 VA examiner, all of the other medical opinions addressing the question of secondary service connection must be given greater probative value and virtually all of these medical opinions weigh against finding that cervical and lumbar spinal disabilities are cause by or aggravated by the service-connected right shoulder disability.  

Accordingly, for the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the claims for service connection for lumbar and cervical spine disorders, to include as secondary to service-connected residuals of a right shoulder injury.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for lumbar and cervical spine disorders, to include as secondary to service-connected residuals of a right shoulder injury, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


